OPINION OF THE COURT
STAPLETON, Circuit Judge.
This is an appeal from a summary judgment in favor of the defendants, Peter Mer-luzzi, Superintendent of Schools for the Hunterdon Central High School District, and the Hunterdon Central Board of Education. Plaintiff Dan Palmer, a student and football player at Hunterdon, claims that his Constitutional rights to due process and equal protection were violated when Superintendent Merluzzi suspended him from playing interscholastic football for sixty days. We will affirm.
I.
In September of 1986, Dan Palmer was a senior at Hunterdon Central High School and a starting wide receiver on the high school’s football team. He was also enrolled in a high school course called “Careers in Broadcasting Technology.” On the evening of September 28,1986, in order to fill a course requirement, Palmer and three other students were assigned, without faculty supervision, to the school radio station, which is located on the school premises. The next morning, beer stains and a marijuana pipe were discovered at *92the radio station. Later that day, Palmer, school disciplinarian Dr. Grimm, and Mr. Buckley, Palmer’s former football coach, met in Mr. Buckley’s office and Palmer was questioned about this discovery. During that meeting, Palmer admitted that the evening before he had smoked marijuana and consumed beer at the radio station.
On September 30, 1986, Dr. Grimm sent Mr. and Mrs. Palmer a letter advising them that their son had been assigned a ten-day out-of-school suspension effective from September 30, 1986 to October 13, 1986. The letter asked the Palmers to call Dr. Grimm if they had additional questions and suggested that they and their son consider counseling. The Palmers took no action to contest the ten-day suspension.
After Dr. Grimm’s meeting with Palmer, Superintendent Merluzzi conferred about the appropriateness of additional discipline with Dr. Grimm, Mr. Buckley, assistant principal Dr. Myers, Mr. Kleber, the faculty director of the radio station, and Palmer’s current football Coach, Mr. Meert. Suspension from extra-curricular activities was discussed and all except Dr. Grimm agreed that such a step was appropriate. No specific number of days for such a suspension was discussed, however.
Thereafter, Merluzzi made telephone calls to two drug-counseling agencies. These agencies suggested sixty days as an average time for the rehabilitation of someone with a minor drug problem, and Mer-luzzi ultimately decided that sixty days would be an appropriate period for the students concerned to ponder their actions. All students who were involved in the incident at the radio station received the same punishment.
On October 13, the eve of the expiration of the ten-day suspension, the Board of Education met. Palmer’s father, James Palmer, hearing “rumors” concerning the possible imposition of additional sanctions on his son, attended the meeting and spoke with Merluzzi shortly before it started. Merluzzi confirmed that he was inclined to impose a sixty-day extra-curricular suspension, but told James Palmer that he could raise the issue with the Board. James Palmer was accorded half an hour in closed session to present his views; he argued that the additional suspension would adversely affect his son’s chances of playing football in college and would also reduce his chances of being awarded college scholarships. The Board declined to intervene and, after the meeting, Merluzzi informed all concerned parents that he was definitely going to impose the sixty-day extra-curricular suspension.
Subsequent to the imposition of the sixty day extra-curricular suspension, Palmer appealed to the New Jersey State Commissioner of Education for a review of the actions of the defendants. On October 20, 1986, an evidentiary hearing was conducted before Administrative Law Judge Bruce R. Campbell. Judge Campbell found that the “ten-day out-of-school suspension was procedurally faultless and consistent with announced policy.” Appendix at 29. With respect to the sixty-day football suspension, however, he concluded that Palmer had been denied procedural due process. First Judge Campbell decided that Palmer’s interest in participating in the school’s football program was such that due process was implicated. Due process was not afforded, according to Judge Campbell, because Palmer was not given notice of the proposed sixty-day suspension and afforded a hearing thereon. In the course of so concluding, he observed:
5. In a case such as the present matter, the necessary elements of due process relative to an exclusion from extracurricular activities can be provided in the general suspension process provided that that part of the penalty going to extracurricular activities be made known to the pupil at the time.
6. In the present case, a ten-day suspension was imposed, was consistent with what pupils and parents would expect from reading The Informational Calendar and Student Handbook (J-2) and was in its ninth day before pupil and parents had any official notice that an additional penalty was being considered.
7. This eleventh hour, additional penalty, coming without official notice and *93without any chance to be heard, flies in the face of all notions of fundamental fairness.
Appendix at 32.
On appeal, the Commissioner of Education affirmed the AU’s finding that “the actions of the Board’s agents in suspending [Palmer] from school for 10 days in all respects comports with the due process requirements set forth in Goss v. Lopez, [419 U.S. 565, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975)].” Exhibit M, at 4. The commissioner did not, however, accept the ALJ’s conclusion that “the decision to increase the penalty imposed on [Palmer] ... rises to the level of requiring that the Board provide to him an additional due process proceeding ...” Id. at 6 (emphasis in original). In the course of reaching this conclusion, the commissioner noted that Palmer “could not or should not have been unaware of the fact that his role as a member of the football team, as well as his status as a student in the school, was in jeopardy when he decided to take the actions he did.”1 Id.
The district court granted summary judgment to the defendants, holding that for purposes of due process analysis, Palmer had no property or liberty interest in participating in the school’s football program. 689 F.Supp. 400.
II.
Resolution of this appeal does not require that we address the issue found dis-positive by the AU and the district court— whether procedural due process is required whenever a public school student in New Jersey faces or receives for a breach of discipline solely a suspension from participation in his or her school’s athletic program. Palmer did not commit an offense for which athletic suspension was the only potential sanction or the only sanction in fact imposed. Here there was a single proceeding on a single charge that resulted in two sanctions being imposed, a ten-day suspension from school and a sixty-day suspension from athletics. The ultimate issue before us is whether the process received by Palmer in that single proceeding was appropriate given the fact that he faced, and ultimately received, both of those sanctions. We conclude that it was.
The threshold issue is whether the interests that could be adversely affected in the proceeding against Palmer were such that the due process clause was implicated. The answer seems clear. In Goss v. Lopez, 419 U.S. 565, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975), the Supreme Court concluded that due process was required when a student faced a ten-day scholastic suspension. A fortiori, due process is required when a student faces a ten-day academic suspension and a sixty-day athletic suspension.
Having concluded that “some process” was due, we turn to the issue of how much was due. We know from Goss what process would have been due if only a ten-day academic suspension had been at stake. After balancing the competing interests involved, the Court decided that the student must be given “oral or written notice of the charges against him and, if he denies them, an explanation of the evidence the authorities have and an opportunity to present his side of the story.” 419 U.S. at 581, 95 S.Ct. at 740. The Court continued, stating that “[t]here need be no delay between the time ‘notice’ is given and the time of the hearing_ We hold only that ... the student first be told what he is accused of doing and what the basis of the accusation is.” Id. at 582, 95 S.Ct. at 740. The Court also stopped short of requiring that the student be given “the opportunity to secure counsel, to confront and cross-examine witnesses supporting the charge, or to call his own witnesses to verify his version of the *94incident.” Id. at 583, 95 S.Ct. at 740. As long as the student “at least ha[s] the opportunity to characterize his conduct and put it in what he deems the proper context,” id. at 584, 95 S.Ct. at 741, due process has been satisfied.
Palmer received the process required by Goss. The day after the incident at the radio station, in an informal hearing with Dr. Grimm and Mr. Buckley, he was advised of what had been found in the radio station and thus of the character of the offense being investigated. He then admitted his participation in the smoking of marijuana and the drinking of beer at the station. Palmer’s involvement in the activities of that evening has never been disputed. During the conference, Palmer had the opportunity to put the events of the prior evening into what he perceived to be their proper context and could have argued for leniency had he so chosen.
Palmer does not argue before us that the hearing afforded him did not comport with the kind of informal hearing contemplated by Goss. Moreover, Palmer acknowledges that due process would not have been violated if only the ten-day suspension from school had been imposed. Rather, Palmer’s argument is that a second notice and a second hearing were required because at the time of his conference with Dr. Grimm, he did not have adequate notice that a sixty-day athletic suspension might be imposed upon him.
We find this argument unpersuasive. The notice required by Goss is notice of “what [the student] is accused of doing and what the basis of the accusation is.” 419 U.S. at 582, 95 S.Ct. at 740. We have been cited to no authority, and we know of none, suggesting that the notice of the charge and supporting evidence in a Goss situation must include a statement of the penalties that could be imposed in the course of the proceeding. We decline to adopt such a requirement in a situation like the one before us, in which the possible sanctions are knowable from previously published materials or are obvious from the circumstances.
In this case, Palmer was advised at the outset that he was suspected of consuming alcohol and a drug on school property. The Student Handbook, which was applicable to all students, specified that “alcohol and/or drug use” would, if a first offense, result in “10 days suspension” from school.2 The Interscholastic Athletic Program policy statement, which was applicable to Palmer and other students participating in that program, warned that “no student may participate who has not demonstrated good citizenship and responsibility.” Appendix at 105. Based on these provisions, the nature of the offense, and common sense, we, like the New Jersey Commissioner of Education, are confident that Palmer must have realized from the outset that his football eligibility, as well as his status as a student, was at stake.3 Accordingly, we *95hold that Palmer’s interview with Dr. Grimm and Mr. Buckley provided just as meaningful an opportunity to argue against the athletic suspension as against the scholastic suspension.4
Having concluded that Palmer received the process contemplated by Goss, we turn to the issue of whether more than that process was required in this case because Palmer faced not only a ten-day suspension from school but a football suspension as well. As Palmer stresses, the Court in Goss expressly noted that it was addressing itself solely to the procedure that must be provided in connection with a “short suspension, not exceeding 10 days,” and that “longer suspensions or expulsions for the remainder of the school term, or permanently, may require more formal procedures.” 419 U.S. at 584, 95 S.Ct. at 741. Palmer urges, as we understand it, that his interest in avoiding an erroneous deprivation of his participation in the football program for sixty days was sufficiently great that before any decision was made concerning the sanction for his misconduct, he should have been given express notice of the fact that his football eligibility was in jeopardy and that he should have been given the opportunity to secure the advice of an attorney before presenting his defense. Although we acknowledge that the sixty-day football suspension had a substantial impact on Palmer, determination of the amount of process due in a given situation involves a balancing of interests and we conclude that, when the balance is struck, the procedure prescribed in Goss was sufficient under the circumstances of this case.
Due process is a flexible concept and the process due in any situation is to be determined by weighing (1) the private interests at stake, (2) the governmental interests at stake, and (3) the fairness and reliability of the existing procedures and the probable value, if any, of additional procedural safeguards. Mathews v. Eldridge, 424 U.S. 319, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976). In Goss, the Court described the student’s interest as one in avoiding “unfair or mistaken exclusion from the educational process with all its unfortunate consequences.” 419 U.S. at 579, 95 S.Ct. at 738. Those consequences include not only the loss of the benefit of the educational process but also potential damage to “the students’ standing with their fellow students and their teachers” and potential “in-terfer[ence] with later opportunities for higher education and employment.” 419 U.S. at 575, 95 S.Ct. at 736.
From the school’s and the public’s point of view, Goss recognized the need for maintaining order and discipline in our schools without prohibitive costs and in a manner that will contribute to, rather than disrupt, the educational process. As we have noted, the Court concluded that an informal hearing process would reconcile the private and governmental interests and that requiring representation by counsel, cross-examination, and other, more formal procedural safeguards would not sufficiently increase the reliability and fairness of the process to warrant the additional expense and disruption of the educational process.
We accept for present purposes Palmer’s contention that, while called an extracurricular activity, the school’s football program is an integral part of its educational program. Nevertheless, it is but one part of that program and in terms of lost educational benefit, the loss occasioned by a football suspension is far less than that occasioned by a suspension from school for a comparable period of time. In terms of the student’s standing with teachers and peers, we believe the potential loss is likely to be a function of the nature of the offense rather than the penalty; it is therefore unlikely to be affected by the fact that the sanction includes an athletic as well as a school suspension. As a general proposi*96tion, we believe the same can be said for the potential for interference with later opportunities for higher education and employment. Indeed, Palmer does not argue otherwise. The loss that he emphasizes is the possible loss of the opportunity to play college football. Although we acknowledge that the loss of the opportunity to impress college scouts with one’s senior year play can have a significant adverse effect on one’s chances for a college football career, we believe it would be unduly disruptive of a school’s educational process to require one disciplinary process for football players and similarly situated athletes and another disciplinary process for other students.
Since the governmental interest at stake here is the same as that in Goss, since the incremental efficacy of the process proposed over the process afforded is not materially different than the one in that case, and since we find the student’s interest to be only slightly greater, we conclude that the process required by Goss was sufficient in the circumstances presented by this case.5
III.
Palmer also contends that his suspension violated his right to equal protection under the Fourteenth Amendment. Since participation in extra-curricular activities is not a fundamental right under the Constitution and since Palmer’s suspension was not based on a suspect classification, see Moreland v. Western Pa. Interscholastic Athletic League, 572 F.2d 121, 124 (3d Cir.1978), we must examine Palmer’s argument under the “rational relationship test.” See generally, L. Tribe, American Constitutional Law § 16-2 (2d ed. 1988). We conclude that the disciplinary actions taken by the school were rationally related to a valid state interest. The State has very strong interests in preserving a drug-free environment in its schools and in discouraging drug use by its students. We are unwilling to say that the sanctions imposed on Palmer were not reasonably designed to serve those legitimate interests.
IV.
Since Palmer’s suspensions from school and participation in interscholastic football did not violate any right secured by the Constitution, we will affirm the judgment of the district court.

. Palmer applied to the Appellate Division of the Superior Court of New Jersey for a stay of the commissioner's order. The Appellate Division denied that application. Plaintiff then appealed to the Supreme Court of New Jersey seeking imposition of a stay; that court also declined to hear the matter. On October 27, 1986, the Board of Education met and extended to plaintiffs counsel thirty minutes to present oral argument on behalf of the plaintiff to the Board. No witnesses were heard. The next day the plaintiff was provided written notification of the Board's decision affirming the penalty imposed by Merluzzi.


. The Student handbook provided that:
B. If alcohol and/or drug use is confirmed:
1. First offense after hearing by principal or designee.
a. Penalty — 10 days suspension
b. The parents will be strongly encouraged to enroll the student in an approved drug rehabilitation program.
2. Second offense after hearing by principal or designee
a. Penalty — 21 days suspension
b. The student must be enrolled in an approved drug rehabilitation program and may not return to school until evidence of such enrollment is presented to the appropriate Administrative Assistant.
Appendix at 83.


. To the extent Palmer may be arguing that notice was required of the specific possibility that he might be suspended from football for as long as sixty days, we believe the Supreme Court's decision in Bethel School District No. 403 v. Fraser, 478 U.S. 675, 106 S.Ct. 3159, 92 L.Ed.2d 549 (1986), is helpful. There the Court made the following pertinent observation:
Given the school’s need to be able to impose disciplinary sanction for a wide range of unanticipated conduct disruptive of the educational process, the school disciplinary rules need not be as detailed as a criminal code which imposes criminal sanctions.
106 S.Ct. at 3166. While there may be circumstances in which the severity of a proposed school disciplinary sanction is such that due process would require a previously published, specific notice of the possibility of a sentence that severe, a sixty-day football suspension does not approach the degree of severity that might be constitutionally suspect. Moreover, we note that Palmer's father was advised that a sixty-day *95suspension was under consideration and was afforded an opportunity thereafter to address the appropriateness of that sanction.


. Contrary to Palmer’s contention, we do not believe the Student Handbook provisions for a ten-day suspension from school can reasonably be read as an assurance that football players who chose to use alcohol or drugs will be allowed to play football.


. Palmer, citing Board of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1971), claims that the allegedly defective process he was afforded deprived him of a liberty interest in his good name and reputation, as well as his property interest in participating in the school’s athletic program. This does not help his cause for two reasons. First, in Goss, the Court found a deprivation of both a liberty and a property interest and took the student’s liberty interest in reputation and employment into account in striking the balance that it did. We do not believe Palmer had more at stake in the way of a liberty interest than did the plaintiffs in Goss. Moreover, Palmer has not alleged or tendered any evidence indicating that he was not guilty as charged. Under these circumstances any injury to his reputation is attributable to his conduct and not to a deficiency of process. Codd v. Velger, 429 U.S. 624, 97 S.Ct. 882, 51 L.Ed.2d 92 (1977) (Where plaintiff does not challenge the truth of a charge, he has no claim for deprivation of a liberty interest in his reputation without due process of law).